Investor Contacts: Rusty Cloutier President & CEO or Jim McLemore, CFA Sr. EVP and CFO Media Contact:Alex Calicchia Chief Marketing Officer MidSouth Bancorp, Inc. Reports First Quarter 2010 Results · Strong Capital Position with Total Risk Weighted Capital of 21.9% · Net Earnings for Common Shareholders Increased 18.8% Year-Over-Year · FTE Net Interest Margin of 4.74% and NPAs/Total Assets a Modest 2.25% LAFAYETTE, LA., April 27, 2010/PRNewswire-FirstCall/ MidSouth Bancorp, Inc. (“MidSouth”) (NYSE Amex: MSL)today reported net earnings available to common shareholders of $1,136,000 for the first quarter of 2010, an increase of 18.8% compared to net earnings available to common shareholders of $956,000 reported for the first quarter of 2009, and an increase of 27.6% compared to $890,000 in net earnings available to common shareholders for the fourth quarter of 2009.Diluted earnings for the first quarter of 2010 were $0.12 per common share, a decrease of 14.3% from $0.14 per common share reported for the first quarter of 2009, and a decrease of 7.7% from $0.13 per common share reported for the fourth quarter of 2009.Diluted earnings per share were impacted by our successful public offering of 2.7 million shares in the fourth quarter of 2009.An additional 405,000 shares were issued in January 2010 as the underwriter for the offering exercised in full their over-allotment option.Net earnings available to common shareholders was reduced by $299,000 for the first quarter of 2010, compared to $277,000 for the first quarter of 2009 and $300,000 for the fourth quarter of 2009, due to dividends recorded on our Fixed Rate Cumulative Perpetual Preferred Stock, Series A, issued to the U. S. Department of the Treasury on January 9, 2009 under the Capital Purchase Plan. First quarter 2010 net earnings available to common shareholders compared to the same period for the prior year were positively impacted by a $532,000 decrease in non-interest expense, which offset a $115,000 decrease in quarterly revenues and a $150,000 increase in provision for loan losses.Quarterly revenues, defined as net interest income and non-interest income, decreased primarily due to a $226,000 reduction in net interest income, which was driven by a decline in earning asset yields and loan volume in quarterly comparison.The decline in net interest income was partially offset by a $111,000 increase in non-interest income, primarily due to a $60,000 increase in service charges on deposit accounts and a $31,000 increase in ATM/debit card income.Non-interest expense declined primarily due to decreases of $229,000 in salaries and benefit costs, $143,000 in marketing costs, $87,000 in occupancy expenses, $61,000 in shares tax expense, $52,000 in credit reporting expense, and $50,000 in professional fees associated with a customer relationship management system.The decrease in salaries and benefit costs resulted primarily from a $237,000 decrease in group health insurance expense.MidSouth’s partially self-funded group health insurance plan experienced a lower amount of insurance claims for the first quarter of 2010 compared to the first quarter of 2009. C. R. “Rusty” Cloutier, President and Chief Executive Officer, commenting on earnings results noted, “We are pleased to report an increase in earnings this quarter despite the continued challenges we face with declining loan demand as businesses and individuals are dealing with the current economic cycle.During this period we have focused on increasing our capital levels, reducing controllable expenses and positioning the organization for acquisition growth opportunities.We stand ready to serve our commercial and retail customers once demand for credit improves in our markets.Most importantly, we appreciate the continued vote of confidence given to us by our shareholders, customers, and employees.” In linked-quarter comparison, net earnings available to common shareholders increased $246,000, primarily due to the $1.15 million provision for loan losses recorded for the first quarter of 2010 compared to the $1.35 million provision for loan losses recorded in the fourth quarter of 2009.Net interest income increased $59,000 in linked-quarter comparison and non-interest income decreased $45,000.Net of a $178,000 impairment charge on an equity security recorded in the fourth quarter of 2009, non-interest income decreased $223,000, primarily due to a reduction in service charges on deposit accounts resulting from a lower volume of customer account activity.Non-interest expense decreased $235,000, primarily due to a $361,000 reduction in group health expense as a result of a lower amount of insurance claims processed in the first quarter of 2010.Reductions in several other non-interest expense categories, including marketing costs, occupancy expense, and expenses on other real estate owned, offset increases primarily in regulatory and audit fees, data processing expense and third party collection costs in linked-quarter comparison. Total assets at March 31, 2010 were $974.4 million, compared to $972.1 million in total assets reported at December 31, 2009. Deposits totaled $770.4 million as of March 31, 2010, compared to $773.3 million on December 31, 2009.Total loans were $576.2 million, a decrease of $8.8 million, or 1.5%, from the $585.0 million reported as of December 31, 2009.With the exception of Real Estate Mortgage Loans, which saw a 1.2% linked-quarter increase, all other categories of loans decreased in the quarter as commercial customers used cash flows to pay down debt and continued economic concerns stemmed loan production in both commercial and retail credits. MidSouth’s leverage capital ratio increased to 14.29% at March 31, 2010 from 13.95% at December 31, 2009.Tier 1 risk-weighted capital and total risk-weighted capital ratios were 20.68% and 21.91% at March 31, 2010, compared to 19.34% and 20.54% at December 31, 2009, respectively. Asset Quality. Nonaccrual loans totaled $20.4 million as of March 31, 2010, compared to $15.7 million as of March 31, 2009 and $16.2 million as of December 31, 2009.The increase in nonaccruals year-over-year and in linked-quarter comparison resulted primarily from the addition of a $4.1 million commercial loan secured by a marine vessel and a first mortgage on residential real estate.Of the remaining $16.3 million in nonaccrual loans, $11.6 million, or 71.0%, represented two large commercial real estate loan relationships in the Baton Rouge market.Loans past due 90 days or more and still accruing totaled $0.5 million at March 31, 2010, a decrease of $750,000 from the $1.25 million reported for March 31, 2009 and an increase of $100,000 from the $0.4 million reported for December 31, 2009.With the addition of the $4.1 million marine vessel loan added to nonaccrual loans, total nonperforming assets to total assets were 2.25% at March 31, 2010, compared to 1.96% at March 31, 2009 and 1.79% at December 31, 2009. Allowance coverage for nonperforming loans was 37.93% at March 31, 2010, compared to 45.99% at March 31, 2009 and 48.28% at December 31, 2009.Annualized net charge-offs were 0.85% of total loans for the first quarter of 2010 compared to 0.53% for the first quarter of 2009 and 0.86% for the fourth quarter of 2009.The ALLL/total loans ratio was 1.37% for both quarters ended March 31, 2010 and December 31, 2009, and was 1.31% at March 31, 2009. Net Interest Income. Fully taxable-equivalent (“FTE”) net interest income totaled $10.3 million for the first quarter of 2010, a decrease of 2.6%, or $277,000, from the $10.6 million reported for the first quarter of 2009.The decrease in FTE net interest income resulted primarily from a decrease in loan volume and yields on loans combined with decreased yields on investment securities in prior year comparison.Investment yields declined as cash flow from the securities portfolio was reinvested primarily in lower-yielding shorter-term agency and municipal bond securities in 2009 and excess cash held overnight earned interest at a rate of 25 basis points or less.Deposit rate reductions lowered interest expense in prior year quarterly comparison and partially offset the impact of decreased interest income on earning assets.As a result, the FTE net interest margin decreased 39 basis points, from 5.13% for the first quarter of 2009 to 4.74% for the first quarter of 2010. In linked-quarter comparison, FTE net interest income increased $47,000, with decreased interest expense from lowered deposit rates offsetting decreased interest income on earning assets due to lower yields and a decrease in loan volume.Balance sheet and yield changes in linked-quarter comparison resulted in a 7 basis point increase in the FTE net interest margin, from 4.67% at December 31, 2009 to 4.74% at March 31, 2010. About MidSouth Bancorp, Inc. MidSouth Bancorp, Inc. is a bank holding company headquartered in Lafayette, Louisiana with assets of $974 million as of March 31, 2010.Through our wholly owned subsidiary, MidSouth Bank, N.A., we offer a full range of banking services to commercial and retail customers in south Louisiana and southeast Texas.MidSouth Bank has 35 locations in Louisiana and Texas and more than 50 ATMs. Forward-Looking StatementsCertain statements contained herein are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 and subject to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, which involve risks and uncertainties.These statements include, among others, statements regarding future results, changes in the local and national economy, the work-out of nonaccrual loans and potential acquisitions.Actual results may differ materially from the results anticipated in these forward-looking statements.Factors that might cause such a difference include, among other matters, changes in interest rates and market prices that could affect the net interest margin, asset valuation, and expense levels; changes in local economic and business conditions, including, without limitation, changes related to the oil and gas industries, that could adversely affect customers and their ability to repay borrowings under agreed upon terms, adversely affect the value of the underlying collateral related to their borrowings, and reduce demand for loans; the timing and ability to reach any agreement to restructure nonaccrual loans;increased competition for deposits and loans which could affect compositions, rates and terms; the timing and impact of future acquisitions, the success or failure of integrating operations, and the ability to capitalize on growth opportunities upon entering new markets; loss of critical personnel and the challenge of hiring qualified personnel at reasonable compensation levels; legislative and regulatory changes, including changes in banking, securities and tax laws and regulations and their application by our regulators, changes in the scope and cost of FDIC insurance and other coverages, and changes in the U.S. Treasury’s Capital Purchase Program; and other factors discussed under the heading “Risk Factors” in MidSouth’s Annual Report on Form 10-K for the year ended December 31, 2009 filed with the SEC on March 16, 2010 and in its other filings with the SEC.MidSouth does not undertake any obligation to publicly update or revise any of these forward-looking statements, whether to reflect new information, future events or otherwise, except as required by law. MIDSOUTH BANCORP, INC. and SUBSIDIARIES Condensed Consolidated Financial Information (unaudited) (in thousands except per share data) For the Quarter Ended For the Quarter Ended March 31, % December 31, % EARNINGS DATA Change Change Total interest income $ $ -6.7
